Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.          Applicant’s arguments see pages 9-12, filed on 03/16/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered.	
2.         With respect to applicant’s remarks regarding rejected claims, new added limitation “each optical system is associated with a planar photodetector network and has one single image focal plane, the detector is configured such that said image focal plane of each optical system is optically coupled to all planar photodetectors of the planar photodetector network associated with the respective optical system” has been found in new reference of Trainer, (U.S. Pub. No. 2014/0226158).
3.           	Grounds for the rejection of claims are provided below as necessitated by amendment.
[AltContent: textbox (C)][AltContent: textbox (D)]
Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
            
6.          Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (U.S. Pat. No. 6,198,110) in view of Trainer, (U.S. Pub. No. 2014/0226158). Hereafter “Kaye” and “Trainer”.
            Regarding Claims 1, Kaye teaches  
           a channel configured to receive at least one fluid comprising particles and configured to receive at least one light beam emitted by a light source, (figure 2, light beams 2, 3, with direction of particle motion. Column 5, lines 32-37, 52-53.  It is inherent that there must be a light source for emitting light beams 2, 3);
          at least one photodetector network configured such that at least some photodetectors of the at least one photodetector network receive light beams emitted by a light source and scattered by the particles present in the channel, (column 5, lines 38-51; Figure 2, each detection module 4, 6-11 has its own photodetector.  Plurality detection modules 4-11 are not different from photodetector network.  It is inherent that there must be a light source for emitting light beams 2, 3); 
          wherein:
          the detector further comprises at least one optical system configured to be passed through by one portion of the light beams after the scattering thereof by the particles and before the light beams are received by the photodetectors, (figure 2, photodetector 14, lens system 12, particle 16);
         each optical system associated with a photodetector network and has an image focal plane, (column 5, lines 45-51),
photodetector network associated with the respective optical system, it is inherent that each detections module 4-11 has its own optical system such as lens system 12 of the detection module 10). 
the at least one optical system is convergent so as to make all light beams coming from the light source and not scattered by the particles converge at the image focal plane of the optical system and reach one or more photodetectors of the photodetector network associated with the respective optical system, (figure 2, primary beam 2 not scattered by the particles converge towards an image focus located on the image focal plane of the of detection module 4).
              Although Kaye does not teach “all light beams … in directions parallel to a first direction before passing through the respective optical system, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams … in directions parallel to a second direction before passing through the respective optical system, after passing through the respective optical system, are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”, this limitation is only a characteristic of a conversion lens, (please see the explanation in paragraphs 4-5 in Final Office Action date 11/16/21). 
               Further, although Kaye does not disclose the planar photodetector network, Trainer does, ([0371, 0372]; Figures 55, 56, high angle detector, low angle detector, transmission detector, is not different from planar photodetector network. All scattered light beams parallel to 

            Regarding Claim 2, although Kaye does not teach the image focal plane of each optical system is in a same position as the photodetectors of the planar photodetector network associated with the respective optical system, Trainer teaches, (Figures 55, 56, image focal plane of high angle detector, low angle detector, transmission detector).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having a planar photodetector network in order to simplify the detection plane, (Trainer, [0371, 0372]; Figures 55, 56).   

            Regarding Claim 3, Kaye teaches the image focal plane of each optical system is located at a distance from the photodetectors of the photodetector network associated with the optical system, (figure 2, surface of photodetector 14 is not different from the image focal plane of the optical system of the photodetector network including photodetectors 4, and 6-11).

            Regarding Claim 4, although Kaye does not teach said image focal plane of each optical system is optically coupled to the photodetector network associated with the respective optical system such that all light beams scattered by the particles along non-parallel directions before 

            Regarding Claim 5, Kaye teaches image focal plane of each optical system is optically coupled to the photodetector network such that all light beams scattered by a particle along non-parallel directions, the separate points being located on a circle, (figure 2, all scattered light beams scattered by a particle along non-parallel directions to different detection modules 4-11).  Although Kaye does not teach a same scattering angle before passing through the respective optical system reach, after passing through the respective optical system, separate points of the planar photodetector network associated with the respective optical system, and planar photodetector network, this is only a characteristic of a conversion lens, (please see the explanation in paragraphs 4-5 in Final Office Action date 11/16/21). 

            Regarding Claims 6-9, Kaye teaches a plurality of optical systems, the plurality of optical systems arranged so as to extend around one portion of the channel, (column 5, lines 38-51; Figure 2, each detection module 4-11 has its own photodetector).  Although Kaye does not teach planar photodetector network, Trainer teaches, (please see the rejection in claim 1). 



             Regarding Claim 11, Kaye teaches a scattering figure of the particles has an axis of symmetry which coincides with a main propagation direction of the at least one light beam being propagated in the channel, (figure 2, direction of primary beam 2 is not different from a main propagation direction of the at least one light beam), and wherein the optical systems of the plurality of optical systems are distributed non-symmetrically with respect to said main propagation direction, (figure 2, detection modules 4-11 are not different from plurality of optical systems).

            Regarding Claim 13, although Kaye does not teach the photodetector networks associated with the optical systems extend in a same plane and wherein the optical systems comprise reflective optics configured to reflect the light beams scattered by the particles in a direction of said plane, Trainer teaches, (figure 55, mirror 5512).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having optical systems extend in a same plane, and reflective optics in order to simplify the detection, (Trainer, figures 55, mirror 5512). 

            Regarding Claim 14, Kaye teaches all the limitations of claim 1 as stated above except for at least one planar photodetector network and the light source are supported by the substrate.   Trainer teaches one planar photodetector network, (Trainer, figures 55, 56, high angle detector, low angle detector, transmission detector), the light source are supported by the substrate, (figure 

              Regarding Claims 15, 16, although Kaye does not teach the channel extends along a main extension direction, wherein the at least one photodetector extends mainly into a plane perpendicular to said main extension direction of the channel, and the detector comprising said light source, said light source emitting a light beam along a main emission direction parallel to said main extension direction of the channel and perpendicular to said plane, and at least two reflective optics, comprising reflective surfaces, configured to reflect the light beams emitted by the light source to said at least one lens. Trainer teaches, (figures 55, 56, high angle detector, low angle detector, transmission detector, mirror 5512, 5511, lens 5502, 5501).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having main extension direction, at least two reflective optics in order to implement inspection system more efficiently.  Further, although Kaye does not teach planar photodetector network, Trainer teaches, (Please see the rejection in claim 1). 
              Regarding Claim 17, Kaye teaches the system is taken from among a fire alarm system, a fire detection system, a system for analyzing the quality of a fluid such as air or water, a pollution alarm system, a system for detecting explosive powder, a system for detecting microbiological species, (column 1, lines 6-10).
              Regarding Claim 18, Kaye teaches a method for producing a particle detector comprising:

             providing at least one optronic circuit comprising at least one substrate supporting at least one photodetector network, (it is inherent there must be at least a substrate/holder to support the detectors),
             superimposing the at least one optical circuit and the at least one optronic circuit such that said image focal plane of each optical system is optically coupled to the photodetector network associated with the respective optical system (column 6, lines 27-36.  Note: Detection module 5 produces an electrical signal, electronic circuitry, and electronic processing circuit is not different from optical circuit).
            Although Kaye does not teach light beams scattered by the particles along parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at a same point of the photodetector network associated with the optical system, planar photodetector network, this is only a characteristic of a conversion lens, (please see the rejection of claim 1 above). 
[AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
            Regarding Claim 19, although Kaye do not teach the at least one optical system is convergent so as to make all light beams coming from the light source and not scattered by the particles converge at the image focal plane of the optical system at a third point different from each of the first and second points, Trainer teaches (figure 55, high angle detector, low angle detector, transmission detector).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having light beams coming from the 

              Regarding Claim 20, although Kaye do not teach a first reflective surface configured to receive light from the light source and reflect light used to form the at least one light beam received by the channel, and at least one second reflective surface configured to receive at least a portion of the light beams emitted by the light source and scattered by the particles present in the channel and direct the reflected light beams toward one of the photodetectors of the at least one planar photodetector network, Trainer teaches (figure 55, mirrors 5511, 5512).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having a first reflective surface, and second reflective surface in order to direct light from different light beams to the detecting system.

Other references
                  Oostman JR et al. (U.S. Pub. No. 2003/0048539) also teaches the planar photodetector network, (figure 4, receiving elements 123, 125, 127, 129 is not different from planar photodetector network.  Please see the explanation in paragraphs 4-5 in Final Office Action date 11/16/21).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having the planar photodetector network in order to arrange the receiving light elements in one plane, (Oostman, figure 4, elements 123, 125, 127, 129).  Further, Oostman’s reference, figure 4 and paragraph [0029] discloses: “Light of different colors intersects the flow stream 103 and interacts with fluid sample causing scattering and fluorescence that is spatially separated along a line parallel to the flow channel 109. .

Allowable Subject Matter
7.          Claim 12 is allowed.
8.	The allowable Subject matter for claim 12 was indicated in office Action mailed on 08/28/20.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 24, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877